                                                                          C5
Case 2:20-cr-00449-BRM Document 5 Filed 06/02/20 Page 1 of 9 PageID: 21
Case 2:20-cr-00449-BRM Document 5 Filed 06/02/20 Page 2 of 9 PageID: 22
Case 2:20-cr-00449-BRM Document 5 Filed 06/02/20 Page 3 of 9 PageID: 23
Case 2:20-cr-00449-BRM Document 5 Filed 06/02/20 Page 4 of 9 PageID: 24
Case 2:20-cr-00449-BRM Document 5 Filed 06/02/20 Page 5 of 9 PageID: 25
Case 2:20-cr-00449-BRM Document 5 Filed 06/02/20 Page 6 of 9 PageID: 26
Case 2:20-cr-00449-BRM Document 5 Filed 06/02/20 Page 7 of 9 PageID: 27
Case 2:20-cr-00449-BRM Document 5 Filed 06/02/20 Page 8 of 9 PageID: 28
   Case 2:20-cr-00449-BRM Document 5 Filed 06/02/20 Page 9 of 9 PageID: 29



this Office to avoid preparing for trial and permitting this Office and the court to
allocate their resources efficiently. At sentencing, this Office will move for a
further 1-point reduction in Jeffrey Madison’s offense level pursuant to U.S.S.G.
§ 3E1.1(b) if the following conditions are met: (a) Jeffrey Madison enters a plea
pursuant to this agreement, (b) this Office in its discretion determines that
Jeffrey Madison’s acceptance of responsibility has continued through the date of
sentencing and Jeffrey Madison therefore qualifies for a 2-point reduction for
acceptance of responsibility pursuant to U.S.S.G. § 3E1.1(a), and (c) Jeffrey
Madison’s offense level under the Guidelines prior to the operation of § 3E1.1(a)
is 16 or greater.

            9.    In accordance with the above, the parties agree that the total
Guidelines offense level applicable to Jeffrey Madison is 19 (the “agreed total
Guidelines offense level”).

             10. The parties agree not to seek or argue for any upward or
downward departure, adjustment or variance not set forth herein. The parties
further agree that a sentence within the Guidelines range that results from the
agreed total Guidelines offense level is reasonable.

             11. Jeffrey Madison knows that he has and, except as noted below
in this paragraph, voluntarily waives, the right to file any appeal, any collateral
attack, or any other writ or motion, including but not limited to an appeal under
18 U.S.C. § 3742 or a motion under 28 U.S.C. § 2255, which challenges the
sentence imposed by the sentencing court if that sentence falls within or below
the Guidelines range that results from the agreed total Guidelines offense level
of 19. This Office will not file any appeal, motion or writ which challenges the
sentence imposed by the sentencing court if that sentence falls within or above
the Guidelines range that results from the agreed total Guidelines offense level
of 19. The parties reserve any right they may have under 18 U.S.C. § 3742 to
appeal the sentencing court’s determination of the criminal history category. The
provisions of this paragraph are binding on the parties even if the Court employs
a Guidelines analysis different from that stipulated to herein. Furthermore, if
the sentencing court accepts a stipulation, both parties waive the right to file an
appeal, collateral attack, writ, or motion claiming that the sentencing court erred
in doing so.

             12. Both parties reserve the right to oppose or move to dismiss
any appeal, collateral attack, writ, or motion barred by the preceding paragraph
and to file or to oppose any appeal, collateral attack, writ or motion not barred
by the preceding paragraph.



                                         9
